Citation Nr: 1126368	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to include as secondary to exposure to Agent Orange .

2. Entitlement to service connection for nephritis or rhabdomyolysis to include as secondary to diabetes mellitus.

3. Entitlement to service connection for bilateral diabetic retinopathy and cataracts and right central vein occlusion to include as secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the right leg to include as secondary to diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the left leg to include as secondary to diabetes mellitus.

6. Entitlement to service connection for a seizure disorder to include as secondary to diabetes mellitus.

7. Entitlement to service connection for memory loss to include as secondary to diabetes mellitus.

8. Entitlement to service connection for a liver condition to include as secondary to diabetes mellitus.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2010, when it was remanded to afford the Veteran an opportunity to appear at a hearing before a Decision Review Officer.  The hearing was held in April 2010 and a transcript of the hearing is in the Veteran's file.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  




In January 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  After the Veteran and his representative were provided a copy of the VHA opinion, the Veteran submitted additional evidence and a statement. 


FINDINGS OF FACT

1.  Diabetes mellitus was not affirmatively shown to have been present in service, diabetes mellitus was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and diabetes mellitus, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service.

2.  Neither nephritis nor rhabdomyolysis was affirmatively shown to have been present in service, nephritis was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and neither nephritis nor rhabdomyolysis, first diagnosed after service beyond the one-year presumptive period for nephritis a chronic disease, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service.

3.  Neither bilateral diabetic retinopathy, cataracts, nor right central vein occlusion  was not affirmatively shown to have been present in service, bilateral diabetic retinopathy was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and neither bilateral diabetic retinopathy, cataracts, nor right central vein occlusion, first diagnosed after service beyond the one-year presumptive period for bilateral diabetic retinopathy as a chronic disease, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service.




4.  Peripheral neuropathy of the right leg was not affirmatively shown to have been present in service, peripheral neuropathy of the right leg was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and peripheral neuropathy of the right leg, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service.

5.  Peripheral neuropathy of the left leg was not affirmatively shown to have been present in service, peripheral neuropathy of the left leg was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and peripheral neuropathy of the left leg, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service.

6.  A seizure disorder was not affirmatively shown to have been present in service, a seizure disorder was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and a seizure disorder, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service. 

7.  Memory loss was not affirmatively shown to have been present in service, and memory loss, first documented after service, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service. 

8.  Liver disease was not affirmatively shown to have been present in service, and liver disease, first documented after service, is unrelated to an injury, disease, or event, including exposure to Agent Orange in service. 






CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, diabetes mellitus as a chronic disease may not be presumed to have been incurred in service, and  diabetes mellitus was not caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Neither nephritis nor rhabdomyolysis was incurred in or aggravated by service, nephritis as chronic disease may not be presumed to have been incurred in service, and neither nephritis nor rhabdomyolysis was caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  Neither bilateral diabetic retinopathy, cataracts, nor right central vein occlusion  was incurred in or aggravated by service,  bilateral diabetic retinopathy as a chronic disease may not be presumed to have been incurred in service, and neither bilateral diabetic retinopathy, cataracts, nor right central vein occlusion was caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  Peripheral neuropathy of the right leg was not incurred in or aggravated by service, peripheral neuropathy of the right leg as a chronic disease may not be presumed to have been incurred in service, and peripheral neuropathy of the right leg was not caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Peripheral neuropathy of the left leg was not incurred in or aggravated by service, peripheral neuropathy of the left leg as a chronic disease may not be presumed to have been incurred in service, and peripheral neuropathy of the left leg was not caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


6.  A seizure disorder was not incurred in or aggravated by service, a seizure disorder as a chronic disease may not be presumed to have been incurred in service, and a seizure disorder was not caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Memory loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 2010); 38 C.F.R. § (2010).  

8.  A liver disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in August 2007, in October 2007, and in April 2008.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records, VA records, and private medical records.  




On the claim of service connection for diabetes mellitus and the claimed complications of diabetes, namely, nephritis, rhabdomyolysis, bilateral diabetic retinopathy, cataracts, right central vein occlusion, peripheral neuropathy of the right and left legs, seizure disorder, memory loss, and liver damage, the Board obtained an advisory medical expert opinion from the Veterans Health Adminstration (VHA) on the question of whether the Veteran had type 1 or type 2 diabetes. 

The conclusion of the VHA medical expert that a diagnosis cannot be reached without resorting to speculation reflects the limitations of knowledge in the medical community and is reasonably based on the procurable medical evidence.  For these reasons the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2009) (A Department of Veterans Affairs (VA) medical examination is not inadequate merely because the medical examiner states he cannot reach a conclusion without resort to speculation.).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 C.F.R. § 3.159(c)(4).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  




Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 including 38 U.S.C.A. §§  1112 and 1116 and 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 







Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus, nephritis, or seizure disorder becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, including type 2 diabetes mellitus.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010); 75 Fed. Reg. 81332 (Dec. 27, 2010). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Service connection may be granted for a disability that is caused by or aggravated by a service-connected disability, commonly referred to as secondary service connection. 38 C.F.R. § 3.310(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The Veteran was born in August 1946.  The Veteran's DD-214 shows that he served in Vietnam for about twelve months during his period of active duty from May 1966 to February 1969. 

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of diabetes, nephritis, rhabdomyolysis, bilateral diabetic retinopathy, cataracts, right vein occlusion, peripheral neuropathy of the right leg, peripheral neuropathy of the left leg, seizure disorder, memory loss, or a liver condition. 



After service, in July 2007, the Veteran filed his original application for VA disability compensation, claiming service connection for type 1 diabetes and complications of diabetes, including retinopathy, right eye veinal occlusion, neuropathy of the lower extremities, a kidney condition, and a liver condition.  The Veteran dated the onset of type 1 diabetes to August 1973.  He indicated that he served in Vietnam in 1967 and in 1968.  

In support of his claims, the Veteran submitted private medical records, including records of Scott and White Memorial Hospital, of Santa Fe Hospital, and of King's Daughters Clinic, which show the following. 

In November 1976, the Veteran was treated for insulin shock.  History included the first diagnosis of adult onset diabetes, requiring insulin that year, that is, in 1976. 

In February 1980, it was noted that the Veteran had been a known diabetic since August 1976.  In October 1980, for hospitalization to control diabetes, the diagnosis was juvenile diabetes.  In September 1983, the diagnosis was brittle diabetes.  In November 1983, the diagnosis was type 1 diabetes mellitus since 1976.  In 1986, there was a 10 year history of diabetes mellitus.  

In Septemeber 1991, mild peripheral neuropathy was noted.  In June 1992, the impression was insulin dependent diabetes mellitus with poor control with seizure activity at night due to hypoglycemia.  The diagnoses were type 1 insulin dependent diabetes mellitus, convulsions, and diabetic retinopathy.  In March 1993, there was a 17 year history of brittle, type 1 diabetes, and of hypoglycemic seizures, but none since July 1992.  In July 1993, on eye examination, the assessment was right eye diabetic retinopathy.  In December 1993, in May 1994, and in February 1999, the diagnosis was type 1 diabetes.  






In July 2000 in an evaluation by a private endocrinologist, the impression was labile type 1 diabetes.  In November 2002, history included type 1 diabetes for 27 years, and peripheral neuropathy of the feet was noted.  In December 2004, the diagnosis was poorly controlled diabetes mellitus and the physician was unsure whether it was type 1 or type 2 diabetes.  In August 2005, the Veteran's spouse observed that the Veteran was having memory problems, but the Veteran himself was unaware of any such problem.  The impress was short-term memory loss.  In Novmber 2005, the diagnosis was right retinal vein occlusion. 

In January 2006, there was a 30 year history of type 1 diabetes.  In August 2006, history included seizures and disorientation with hypoglycemic reactions.  In October 2006, history included a diagnosis of right retinal vein occlusion.  In November 2006, the Veteran was treated for rhabdomyolysis, affecting kidney and liver function due to statin drugs, which resolved with the statin drugs were discontinued.  

VA records show that in November 2007 history included acute renal failure due to active rhabdomyolysis induced by statin drugs, which resolved when statin drugs were discontinued, and a normal renal function with the current regimen of medications.  

On VA examination in January 2008, history included type 1 diabetes since 1977. 
The diagnoses were type I diabetes mellitus, diabetic retinopathy, seizures, and vein occlusion of the right eye.  

On May 2008 VA eye examination, the diagnoses were diabetic retinopathy, central retinal vein occlusion in the right eye and bilateral cataracts due to a history of uncontrolled diabetes mellitus and hypertension. 

In his substantive appeal, the Veteran argued that if Agent Orange causes type 2 diabetes how can it not cause type 1 as both types effect the same body organ. 



In a statement in June 2009, G.W.C., MD, stated that on the basis of a document review the original diagnosis in 1976 was type 2 diabetes, formerly called adult onset.  

In April 2010, the Veteran testified that he was first diagnosed with adult onset diabetes in 1976 and that he was treated for type 2 diabetes that progressed into type 1.  He testified that he had been diagnosed with retinopathy and that he had severely decreased vision in his right eye, as well as, peripheral neuropathy and a bout of nephritis and liver problems after taking statin drugs, but the nephritis and liver problems resolved once the medication was discontinued.  He stated that he also suffered seizures related to his blood sugar level and that he experienced memory loss, which his doctors told him could be age-related or could be due to diabetes. 

In January 2011, the Board sought a VHA opinion from an endocrinologist on the following questions: 

What are the generally accepted criteria for the diagnosis of type 1 and type 2 diabetes?  

Does the literature, pertaining to type 2 diabetes and exposure to Agent Orange, indicate what criteria was used to define type 2 diabetes? 

Based on the evidence of record, considering accepted medical principles, it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the Veteran has type 2 diabetes?

And, if however after a review of the record, an opinion is not possible without resort to speculation, please to clarify whether the opinion cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.


In March 2001, the VHA expert, a physician, who is a Fellow of the American College of Endocrinology, and staff endocrinologist at a VA Medical Center and Assistant Professor of Medicine at the University of Tennessee Health Science Center, rendered the following opinion.  

On the question of the accepted criteria for the diagnosis of type 1 and type 2 diabetes, the VHA expert in endocrinology stated that the old labels of "juvenile onset" and "adult onset" were outdate and no longer used by endocrinologists, rather the current criteria for distinguishing between type 1 and type 2 diabetes are based largely on laboratory findings and clinical presentation.  

The VHA expert in endocrinology explained that type 1 diabetes is seen mostly in younger patients, but can be seen in adult patients, and is characterized by rapid autoimmune destruction of the pancreatic beta cell mass and rapid progression to an insulin-requiring state.  The VHA expert stated there is an absence of endogenously-produced insulin with fluctuation in blood sugar levels with episodes of ketoacidosis being very common, particularly at diagnosis, and that normally, type 1 patients are not verweight, although that distinction is less significant with the growing obesity problem in the U.S.  The VHA expert stated that measurements of endogenous insulin-production (c-peptide measurement) and autoimmune pancreatic marker (anti-GAD65 antibody) are usually the characteristic features of type 1 diabetes at presentation.  However, upwards of 20 percent of patients with type 2 diabetes also have anti-GAD antibodies after 15 to 20 years on therapy.

The VHA expert in endocrinology stated that type 2 diabetes is classically seen in adult patients, but now also occurs in obese children as well.  The VHA expert stated that the hallmark of type 2 diabetes is resistance to the action of insulin rather than insulin deficiency.  





Typically, type 2 diabetics are overweight with high baseline insulin levels and very low incidence of ketoacidosis and often the condition can be controlled for years with oral glucose agents, but a subset of type 2 diabetics, usually African Americans, are prone to ketoacidosis.  In addition, some patients with clear type 2 diabetes have rapid progression to a requirement for insulin.

On the question, pertaining to the criteria used to define type 2 diabetes and exposure to Agent Orange, the VHA expert stated that he was unaware of any particular criteria used outside of the generally accepted criteria for making the diagnosis. 

On the question of whether the Veteran had type 2 diabetes, the VHA expert in endocrinology stated that he was unable to form an opinion as to whether the Veteran's diabetes was type 2 without resorting to speculation.  The VHA expert explained that the medical record provided no credible diagnostic data, although it did illustrate the history of how diabetes was diagnosed and treated over the years.  The VHA expert stated the original label of "adult onset" was used because the Veteran was an adult at the time of diagnosis, and later, the term "juvenile diabetes" was used because the Veteran required insulin.  The VHA expert stated that the proper label for the Veteran today would be insulin-requiring diabetes with "brittle" control.  

The VHA expert stated that the Veteran was 30 at the time of diagnosis, but the Veteran was not overweight at the time, he had marked hyperglycemia, and he was treated with insulin from the beginning.  The VHA expert noted that over three decades the Veteran had persistently poor control of his symptoms despite a variety of insulin regimens and he had fairly frequent episodes of hypoglycemia and hyperglycemia.  The VHA expert stated that the data needed to establish a diagnosis of type 1 or type 2 diabetes does not now exist.  





The VHA expert explained that Veteran was not significantly acidotic at initial presentation in 1976, but he was markedly hyperglycemic, which was the strongest clinical argument for a determination of type 2 diabetes, but the subsequent labile glucose control could be found in either type 1 or type 2 diabetes, but the relatively low insulin requirements were more consistent with a type 1 diabetes.  

The VHA expert in endocrinology stated the measurements currently used to categorize diabetes, c-peptide and GAD-65 antibody, would be of no value at this time because the years of insulin treatment would affect the results.  The VHA expert in endocrinology concluded that an opinion as to whether the Veteran's diabetes was type 2 was not possible without resorting to speculation.

In a statement in March 2011, G.W.C., MD, stated that he was seeing the Veteran for type 1 diabetes, which the Veteran has had for 35 years. 

Analysis

The theory of service connection due to exposure to Agent Orange, which is the Veteran's main assertion is addressed separately, but first the Board addresses the other theories of service connection.   

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight of the evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, symptom, treatment, or diagnosis of diabetes, nephritis, rhabdomyolysis, bilateral diabetic retinopathy, cataracts, right central vein occlusion, peripheral neuropathy of the right and left legs, a seizure disorder, memory loss, or a liver condition, none of the claimed disabilities was affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  The Veteran does not argue otherwise. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

As the service treatment records do not note symptoms of diabetes, nephritis, rhabdomyolysis, bilateral diabetic retinopathy, cataracts, right central vein occlusion, peripheral neuropathy of the right and left legs, a seizure disorder, memory loss, or a liver condition, as there is no evidence contemporaneous with service or after service that the claimed disabilities were noted, that is, observed in service, and as Veteran does not argue continuity of symptomatology, 


the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service) (emphasis added).

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

As the claimed disabilities were first diagnosed after service, 38 C.F.R. § 3.303(d) applies, that is, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Although the Veteran as a lay person is competent to describe symptoms of an lliness, neither diabetes, nephritis, rhabdomyolysis, bilateral diabetic retinopathy, cataracts, right central vein occlusion, peripheral neuropathy of the right and left legs, a seizure disorder, memory loss, nor a liver condition is a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of any claimed disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  




Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of the claimed disabilities cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, none of the claimed disabilities is a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the claimed disabilities.  And the Veteran does not assert that any of the claimed disabilities was present in service.  

To the extent the Veteran's testimony in April 2010 that he was treated for type 2 diabetes that progressed into type 1 is offered as proof of the presence of type 2 diabetes based on the Veteran's testimony alone, the Veteran's testimony is not competent evidence and the Veteran's statement must be excluded, that is, the statement is not admissible as evidence and cannot be considered competent evidence favorable to claim on the basis of disability first diagnosed after service under 38 C.F.R. § 3.303(d). 

Where, as here, there is a question of the presence or diagnosis of any of the claimed disabilities, which are not capable of lay observation by case law and the none of the disabilities is a simple medical condition under Jandreau, to the extent the Veteran's testimony in April 2010 that he was treated for type 2 diabetes that progressed into type 1 is offered as proof of the presence of type 2 diabetes based on the Veteran's testimony alone, the Veteran's testimony is not competent evidence and the Veteran's statement must be excluded, that is, the statement is not admissible as evidence and cannot be considered competent evidence favorable to claim on the basis of disability first diagnosed after service under 38 C.F.R. § 3.303(d). 



competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

And there is no competent medical evidence that relates the present hypertension to the continuity of symptomatology averred.  Also there is no competent medical evidence of a diagnosis of hypertension before 2002.  And there is no competent medical evidence that relates the in-service elevated blood pressure readings to a current diagnosis of hypertension. 

To the extent the Veteran has expressed the opinion that hypertension is related to elevated blood pressure readings, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.






As the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between current hypertension and elevated blood pressure readings in service. 

For this reason, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity of symptomatology under 38 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d).

As there is no favorable, competent evidence relating the Veteran's current hypertension to an injury, disease, or event in service, the preponderance of the evidence is against the claim, based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.


Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition (noting, in a footnote, that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  However, diabetes mellitus is not a condition that can be identified through perception, that is, the observations of a lay person.  As thus diagnosis requires specialized knowledge, education, training, or experience, the disease is not a simple condition.

As diabetes mellitus is not a condition under case law that has been found to be capable of lay observation and is not a simple medical condition, the Veteran is not competent to provide evidence linking this condition to his military service, nor to offer an opinion regarding whether his condition is due to type I or type II diabetes mellitus.  

While diabetes is a disease which is subject to service connection under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309, regardless of exposure to herbicide agents such as Agent Orange, these provisions require that the condition be manifest to a compensable degree within one year of service separation.  There is no competent medical evidence to show that diabetes was manifest at all within the first year after service, let alone to a compensable degree.  Thus, service connection under this provision is not warranted.

With regard to the provisions for presumptive service connection based on herbicide or Agent Orange exposure, the primary consideration in this case is the need to determine whether the Veteran's diabetes mellitus is type I or type II.  Under the regulations specific to herbicide exposure, only type II diabetes mellitus merits the presumption for service-connection.  Unfortunately, the distinction drawn by the medical community between type I and type II has changed on several occasions, resulting in confusion and inconsistent usage from one practitioner to another.

As noted by the VHA consulting expert, currently the distinction between type I diabetes and type II diabetes is made based on laboratory test results considered along with the clinical history.  However, the historic distinctions between type I and type II diabetes often were based almost entirely on the clinical picture, including such factors as age of onset of symptoms or age of diagnosis, whether or not the patient was overweight at the time of onset, and whether the symptoms required treatment with insulin immediately or could be controlled with dietary restrictions in the early stages.  A review of the Veteran's clinical picture shows elements consistent with a finding of either type I or type II diabetes.  No laboratory tests from the time of diagnosis exist which would help in making a determination, and any laboratory tests performed after such a long history of treatment would not be reliable.  The expert specifically stated that no opinion is therefore possible without resort to speculation, because either finding is as likely as the other.

Although reasonable doubt will be resolved in favor of the Veteran, reasonable doubt exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  The reasonable doubt doctrine, however, requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

As discussed, the only medical opinion that provides a reasoned explanation with regard to the question of whether the Veteran's condition is properly classified as type I diabetes mellitus or type II diabetes mellitus, and therefore entitled to presumptive service connection, indicated that any finding put forth would be based on speculation.  The law provides that a claim may not be granted based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds that this case is not one for which reasonable doubt has been presented.  

Conditions Claimed as Secondary to Diabetes Mellitus

Based on the conclusion above, that service connection for diabetes mellitus cannot be granted, the conditions claimed as being caused or aggravated by diabetes mellitus likewise cannot be granted on a basis of secondary service connection.  However, the Board must also consider whether the evidence of record supports a finding of service connection for these conditions on other grounds.

With regard to the claim for nephritis, there is no evidence of any kidney problems in service, and no evidence linking the diagnosis of nephritis after service to any incident, injury, or disease therein.  The medical records do indicate that the Veteran had rhabdomyolysis in October 2006, with decreased kidney function which later resolved after his medication for his arthritis in his knees and his high cholesterol were discontinued.  Notably, neither the Veteran's arthritis nor his high cholesterol is service-connected disabilities.  Based on the evidence of record, there is nothing to suggest any relationship between the Veteran's brief episode of nephritis prior to the filing of his claim for service connection and his military service, to include any service-connected disability.  Nor is there any evidence of a current disability, that is, one that was manifest during the pendency of the claim.  Without a current disability, there can be no valid claim of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Bilateral diabetic retinopathy was likewise not manifested in service and there is no evidence linking the diagnosis of retinopathy after service to any incident, injury, or disease therein other than diabetes mellitus, which is addressed above.  The medical evidence noted that the condition resulted from uncontrolled diabetes mellitus and uncontrolled hypertension.  Notably, hypertension is not a service-connected disability.  In short, there is nothing to suggest any relationship between this disability and the Veteran's service.  The preponderance of the evidence being against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(a). 

Peripheral neuropathy was not manifested in either leg during service, nor is there any evidence of symptoms of peripheral neuropathy, including numbness and tingling in the feet until after service separation.  In addition, the evidence of record links the Veteran's current peripheral neuropathy in the right and left legs to the diagnosis of diabetes mellitus.  Notably, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 provide for presumptive service connection for acute peripheral neuropathy, provided it is manifested to a compensable degree within one year of service separation.  In this instance, the Veteran's diagnosis of peripheral neuropathy, whether chronic or acute, was made sometime after 2006, many years after service separation.  Thus, the presumptive provisions related to peripheral neuropathy resulting from herbicide exposure do not apply here.

With respect to the Veteran's claim of service connection for a seizure disorder, the exact nature of the claimed disability is somewhat unclear.  There is no diagnosis of record of epilepsy, either petit mal or grande mal types, nor any other common type of seizure disorder, although at one time the Veteran reported a history of grand mal seizures.  The record indicates that what the Veteran has identified as "seizures" is related to periods of hypoglycemia; several of the treating physicians, both VA providers and private providers, have indicated that the precipitous drop in blood glucose levels is responsible for the claimed "seizures."  

In addition, a review of the Veteran's service treatment records does not reveal any evidence of symptoms, complaints, treatment, or diagnosis of a seizure disorder in service.  The first evidence referencing such a complaint was many years after service separation, in relation to treatment for complications of diabetes.  Therefore, with no actual diagnosis of epilepsy and no manifestation within the first year after service separation, the provisions for service connection of epilepsies on a presumptive basis would not apply.  38 C.F.R. §§ 3.307, 3.309.  

There is no competent (medical) evidence of record linking the Veteran's "seizures" to his military service.  His own statements provide a link between the "seizures" and his diagnosed diabetes mellitus, but as this decision denies service connection for diabetes mellitus, that connection is irrelevant.  The preponderance of the evidence being against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(a).

Also, the Veteran filed a claim of service connection for dementia.  At the hearing before the Decision Review Officer, he testified that one of his doctors had told him that the fluctuations in blood sugar can result in the death of brain cells, and therefore might have led to his perceived memory problems.  Notably, there is no diagnosis of dementia and the Veteran's post-service private and VA treatment records show that he has experienced, at most, minimal memory loss which is normal for his age.  Indeed, the Veteran also testified that he had been told by his physicians that his memory problems likely were related to his age and physical condition.  In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Finally, the Veteran seeks service connection for an unspecified liver condition.  A review of the medical evidence shows that, during his October 2006 hospitalization for rhabdomyolysis, the Veteran experienced decreased liver function.  No other evidence of a liver condition is noted, and the findings during the October 2006 hospitalization appear to have been acute and transitory.  The Veteran provided no lay evidence with regard to the claimed liver condition and there is no diagnosed liver condition of record.  As such, without a current disability, i.e., one that was manifest during the pendency of the claim, there can be no valid claim of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  









ORDER

Service connection for diabetes mellitus to include as secondary to exposure to Agent Orange is denied.

Service connection for nephritis or rhabdomyolysis to include as secondary to diabetes mellitus is denied.

Service connection for bilateral diabetic retinopathy and cataracts and right central vein occlusion to include as secondary to diabetes mellitus is denied. 

Service connection for peripheral neuropathy of the right leg to include as secondary to diabetes mellitus is denied.

Service connection for peripheral neuropathy of the left leg to include as secondary to diabetes mellitus is denied.

Service connection for a seizure disorder to include as secondary to diabetes mellitus is denied.

Service connection for memory loss to include as secondary to diabetes mellitus is denied.

Service connection for a liver condition to include as secondary to diabetes mellitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


